Citation Nr: 0923024	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-31 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah




THE ISSUE

Whether the appellant's remarriage constitutes a bar to her 
receipt of VA dependency and indemnity compensation (DIC), 
death pension and accrued benefits.  





ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant seeks to be recognized by VA as the surviving 
spouse of the Veteran for purposes of VA death benefits.  The 
Veteran served on active duty from April 1942 to September 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).
   
The issue of entitlement to dependency and indemnity 
compensation (DIC) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 
1941.

2.  The Veteran died in June 1993.

3.  The appellant remarried in December 1996.

4.  The appellant's second husband died in July 2006.


CONCLUSIONS OF LAW

1.  The appellant is barred from receiving death pension and 
accrued benefits as a result of her remarriage.  38 U.S.C.A. 
§ 103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.50, 3.55 
(2008). 

2.  The appellant is not barred from receiving DIC benefits 
as a result of her remarriage.  38 U.S.C.A. § 103 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.50, 3.55 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002 and Supp. 
2009)) are not applicable to the claims on appeal because 
they turn on a matter of law (i.e. whether the appellant's 
remarriage bars her receipt of VA death benefits) and not on 
the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). The Board therefore finds that any deficiency in VA's 
VCAA notice or development action is harmless error.

II.  Factual Background

In a February 2007 letter the appellant indicated that she 
was filing an application for death pension benefits with an 
additional allowance for aid and attendance.  She noted that 
her monthly medical expenses of $3,582.77 were greater than 
her monthly income of $3,441.45.  Consequently, she had no 
countable income.  

A state of Nevada marriage certificate shows that the Veteran 
and the appellant were married in August 1941.  

The Veteran's death certificate shows that he died in June 
1993.  

A state of Utah marriage certificate shows that the appellant 
remarried in December 1996. 

A state of Utah death certificate shows that the appellant's 
second husband died in July 2006.   

On her March 2007 claim the appellant indicated that she 
remarried a little more than three years after the Veteran 
died, in December 1996.  Her second husband then passed away 
in July 2006. 

In a March 2007 decision the RO found that because the 
appellant had remarried following the Veteran's death, she 
was not eligible for VA death benefits.  

In her April 2007 notice of disagreement the appellant 
indicated that VA had indicated to her that if she was no 
longer remarried, she would be considered the surviving 
spouse of the Veteran.  She also indicated that she was 
living in an assisted living facility.  

On her October 2007 VA Form 9 and an accompanying letter, the 
appellant indicated that she was married to the Veteran for 
52 years.   Had the Veteran not died after a courageous 
battle with prostate cancer she would still be married to 
him.  She did not remarry until three years after the Veteran 
died, when she was 71 years old.  Her second husband then 
died in July 2006 from congestive heart failure.  The 
appellant had been diagnosed as having osteoporosis, 
scoliosis, degenerative disc disease, leg pain and 
degenerative joint disease.  The appellant contended that 
38 C.F.R. § 3.55(a) indicates that remarriage did not bar the 
furnishing of VA benefits and that she should be eligible for 
VA death pension.  She also noted that Champ VA benefits 
rules indicated that if a surviving spouse remarried after 
his or her 55th birthday, he or she is able to keep her Champ 
VA benefits.  

III.  Analysis

As an initial matter, in order to receive VA benefits 
relating to an individual Veteran's death, including death 
pension, DIC and accrued benefits, a former spouse of that 
individual Veteran must qualify as a "surviving spouse" 
under VA regulations.  The discussion of the applicable 
regulatory provisions below is limited to whether these 
provisions allow for the appellant's potential eligibility 
for death pension, DIC and accrued benefits as a surviving 
spouse, as these are the only three benefits on appeal before 
the Board.  

The term "surviving spouse," except as provided in 38 
C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2008), and who was the spouse of the Veteran at the 
time of the Veteran's death.  38 C.F.R. § 3.50(b) (2008).  
The surviving spouse of a Veteran must have lived with the 
Veteran continuously from the date of marriage to the date of 
the Veteran's death except where there was a separation that 
was due to the misconduct of, or procured by, the Veteran 
without the fault of the spouse.  38 C.F.R. § 3.50(b)(1) 
(2008).  Also, except as provided in 38 C.F.R. § 3.55, a 
surviving spouse of a Veteran must not have remarried.  38 
C.F.R. § 3.50(b)(2).

Under 38 C.F.R. § 3.55, there are certain situations where 
spouses of deceased Veterans who remarried after the death of 
the Veteran (and are otherwise eligible to be a surviving 
spouse) are not barred from receiving any of the above 
claimed VA death benefits as a surviving spouse (i.e. death 
pension, DIC compensation and accrued benefits).  There are 
also certain situations where such individuals are barred 
from receiving death pension and accrued benefits, but are 
not barred from receiving DIC.

If the remarriage of the spouse of the deceased Veteran is 
void or is annulled, he or she is not barred from receiving 
any type of VA death benefit, subject to the former spouse 
meeting the other eligibility criteria for the particular 
benefit.  38 C.F.R. § 3.55(a)(1).  Similarly, if the spouse's 
remarriage terminated by death prior to November 1, 1990, he 
or she is not barred from receiving any type of death 
benefit.  38 C.F.R. § 3.55(a)(2).  

Also, on or after October 1, 1998, if the remarriage of the 
spouse was terminated by death, he or she is barred from 
receiving death pension and accrued benefits but is not 
barred from receiving DIC.  38 C.F.R. § 3.55(a)(3).

As the appellant's remarriage was not void or annulled and 
was not terminated prior to November 1, 1990, she is barred 
from receiving VA death pension or accrued benefits.  38 
C.F.R. §§  3.55(a)(1-2).  As her remarriage was terminated by 
death, however, she is not barred from receiving DIC.  
38 C.F.R. § 3.55(a)(3) (once again indicating that after 
October 1, 1998 a remarriage that has been terminated by 
death will not bar receipt of dependency and indemnity 
compensation).

The appellant has asserted that 38 C.F.R. § 3.55(a) indicates 
that remarriage of a surviving spouse of the veteran does not 
bar the furnishing of VA benefits and that she should be 
eligible for VA death pension.  As mentioned above, however, 
this is only the case if the remarriage was void, subject to 
annulment or terminated in death prior to November 1, 1990, 
not if the marriage terminated in death after November 1, 
1990, as the apellant's marriage did.  38 C.F.R. 
§ 3.55(a)(1).  The appellant has also asserted that Champ VA 
rules allow for a former spouse of the Veteran who remarried 
after his or her 55th birthday to keep her VA benefits.  
Although it is true that Champ VA rules do allow certain 
spouses of deceased Veterans who remarried after age 55 to 
receive benefits (See e.g. 38 C.F.R. § 3.55(a)(9)), there is 
no similar provision applicable to death pension or accrued 
benefits.  Once again, remarriage by a spouse of a deceased 
veteran, which was not annulled or void, and which did not 
terminate prior to November 1, 1990, presents an absolute bar 
to receipt of these benefits.  38 C.F.R. §§ 3.50(b)(2), 
3.50(a)(1-2).

The Board empathizes with the appellant's desire to receive 
death pension to help pay for her significant health 
expenses, particularly given her 52 years of marriage to the 
Veteran.  The Board, however, must follow the controlling 
statutory and regulatory authority explained above.   Because 
the appellant remarried after 1990 and because her remarriage 
was not annulled or void, she is barred from receiving VA 
death pension and accrued benefits but is not barred from 
receiving DIC.    


ORDER

The appellant is not barred from receiving VA dependency and 
indemnity compensation (DIC) by virtue of her remarriage. 

The appellant is barred from receiving VA death pension by 
virtue of her remarriage.

The appellant is barred from receiving accrued benefits by 
virtue of her remarriage.  


REMAND

As noted above, by virtue of her remarriage the appellant is 
barred from receiving death pension and accrued benefits.  
She, however, is not barred from receiving dependency and 
indemnity compensation.  Consequently, given that the RO has 
only thus far reached a decision (now overturned) pertaining 
to whether the appellant's remarriage barred receipt of DIC 
and given that the record is not complete for the purpose of 
the Board rendering a final decision pertaining to 
eligibility for DIC, the DIC claim must be remanded for full 
adjudication.  On remand the RO should provide appropriate 
VCAA notice to the appellant regarding the claim for DIC.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded 
appropriate VCAA notice in relation to 
her claim for entitlement to dependency 
and indemnity compensation (DIC).   

2.  After the appellant has had an 
appropriate opportunity to respond to 
the VCAA notice, any necessary 
development actions should be 
completed.  The RO should then fully 
adjudicate the appellant's claim for 
DIC.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until she is notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


